Valentine, J.:
I concur with the court in this case that the supreme court has jurisdiction of cases for divorce when the same are brought to this court from the district court on petition in error. But I cannot concur in the decision of this case. From the evidence taken in the court below, and brought to this court, it seems to me that “ extreme cruelty ” was shown beyond all doubt. If so, the court below erred either in its conclusion of law as to what extreme cruelty is, or in its application of the law. I think the court below erred in overruling the plaintiff’s motion for a new trial.
By the Court: Judgment affirmed.